IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


WESLEY B. LUCAS,

               Appellant,

 v.                                                    Case No. 5D15-2051

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed April 8, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Renee A. Roche, Judge.

Wesley B. Lucas, Monticello, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Appellant, Wesley B. Lucas, appeals the summary denial of his motion for

 postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, which

 contains several numbered claims. We conclude that the record conclusively refutes

 claims two, three, and five. Accordingly, we affirm as to those claims. However, the

 record attachments do not conclusively refute claims one and four. As to those two
claims, we reverse the order under review and remand this case to the trial court to

attach portions of the record conclusively refuting those claims or to hold an evidentiary

hearing.

      AFFIRMED in part; REVERSED in part; REMANDED.



SAWAYA, BERGER and LAMBERT, JJ., concur.




                                            2